Citation Nr: 0925708	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disorder, including arthritis of the right wrist, and 
including as secondary to his service-connected right thumb 
disability.

2.  Entitlement to service connection for a right wrist 
disorder, including arthritis of the right wrist, and 
including as secondary to his service-connected right thumb 
disability.

3.  Entitlement to service connection for a left hip 
disorder, including arthritis of the left hip.          

4.  Entitlement to an effective date prior to July 6, 1998 
for the grant a total disability rating for individual 
unemployability (TDIU).  




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 until 
November 1954 and from March 1958 until August 1962.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a July 2005 rating decision.  

The July 2005 rating decision also included a determination 
for entitlement to automobile and adaptive equipment.  The 
Veteran provided a notice of disagreement in August 2005, but 
was informed by the RO in August 2005 that they would not 
accept that notice of disagreement.  The record indicates 
that the Veteran subsequently clarified that he only wished 
to appeal the claims currently on appeal, regarding his right 
wrist, left hip and earlier effective date claim, and not the 
automobile and adaptive equipment claim.  As such, that claim 
is not currently before the Board.

The Veteran, in a December 1998 statement, raised new claims 
for increased ratings for his service-connected disabilities.  
At that time, his service-connected disabilities included his 
bilateral knee disabilities and his right thumb.  However, 
these matters are not before the Board because they have not 
been prepared for appellate review.  Accordingly, these 
matters are REFERRED to the RO for appropriate action.

The Veteran submitted additional medical evidence in November 
2007.  This evidence was received without a waiver of his 
right to have evidence considered as an initial matter by the 
RO.  See 38 C.F.R. §19.9.  However, since the additional 
evidence is in regards to degenerative arthritis of the right 
knee and does not implicate any of the claims currently on 
appeal, it need not be considered by the RO prior to this 
appellate review.   

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for May 2009.  The record 
indicates that he failed to appear for his hearing.  Because 
he has neither submitted good cause for failure to appear nor 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  A February 1, 1991 rating decision denied service 
connection for arthritis of the right wrist; the Veteran did 
not appeal the decision and it became final. 

2. The February 1991 rating decision represents the last 
final disallowance of entitlement to service connection for 
arthritis of the right wrist.  

3. The evidence associated with the claims file subsequent to 
the February 1991 rating decision relates to an unestablished 
fact necessary to substantiate the claim for arthritis of the 
right wrist.  

4.  The evidence of record does not show that the Veteran's 
right wrist disorder is related to his active military 
service, and is not due to his service-connected right thumb 
disability.  

5.  The evidence of record does not show that the Veteran's 
left hip disorder is related to his active military service.

6.  The Veteran's claim for TDIU was granted in a May 1999 
rating decision, effective July 6, 1998.  

7.  The Veteran submitted medical evidence alleging that he 
was totally disabled, from Dr. M.J.R., which was received in 
July 1991.  

8. The evidence of record does not indicate that the Veteran 
was totally disabled due to his service-connected 
disabilities, until July 6, 1998, the current effective date 
of TDIU.  


CONCLUSIONS OF LAW

1.  The February 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for a right wrist disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for a right wrist disorder, including as secondary to the 
Veteran's service-connected right thumb arthritis, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 
3.310 (2008).

4.  The criteria for the establishment of service connection 
for a left hip disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2008).

5.  The criteria for an effective date prior to July 6, 1998 
for the grant of service connection for TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400(q) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is granting in full the benefit 
sought on appeal, specifically, the Board is reopening the 
claim for service connection for a right wrist disorder.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including one in December 2004 for the 
hip claim and February 2005 regarding the right wrist claim 
and the earlier effective date claim that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letters informed him that his service connection claims must 
be supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claims with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted statements and private medical records.  
He was also provided the opportunity t attend video 
conference hearings before Board members in June 2007 and May 
2009, but the record indicates that he failed to report for 
his scheduled hearings.  

In addition, he was afforded a VA medical examination in May 
2005 for his wrist claim, which provided specific medical 
opinions pertinent to the issue on appeal.  
There is no duty on the part of VA to provide a medical 
examination for his hip claim, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder if shown. The Veteran 
has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Further, the dispositive factual matters in the earlier 
effective date claim pertains to documents that have been on 
file for many years.  There is no indication that there 
exists additional evidence that has not been associated with 
the claims file.  As the current issue is a legal matter, 
there is no need to obtain a VA compensation examination or 
medical opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  Thus, VA's duties to notify and assist have 
been satisfied and the Board turns to an evaluation of the 
Veteran's claims on the merits for the earlier effective date 
claim.   

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a right wrist disorder.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in a February 1991 
rating decision.  He did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO does not appear to have addressed reopening the 
Veteran's claim.  However, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed by the Board regardless any RO action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the February 1991 
rating decision consisted of service treatment records, which 
indicated that the Veteran injured his right thumb, but found 
his upper extremities to be normal prior to his separation 
from service.  A December 1963 VA examination found the 
Veteran to have a history of a contusion injury of the right 
thumb, with no evidence of orthopedic disease.  A November 
1990 x-ray found the Veteran to have moderate osteoarthritis 
of the wrist, with a slight deformity of the navicula.  The 
examiner questioned whether the Veteran had had a previous 
fracture.  

The February 1991 rating decision found that the evidence did 
not show that the Veteran's recently demonstrated arthritis 
of the right hip resulted from his left knee injury or that 
it had spread from arthritis from the left knee to the other 
joints, including the right wrist, right shoulder and hands.  

Subsequent to the February 1991 rating decision, additional 
VA examinations were provided, including a May 2005 
examination that provided an opinion as to the etiology of 
his right wrist disorder.  Additional VA outpatient treatment 
records and private medical records were also associated with 
the claims file.  In his current attempt to reopen the claim, 
the Veteran has also filed additional personal statements.  
The May 2005 VA examination provided a medical nexus opinion 
directly addressing the etiology of the Veteran's claimed 
service connection claim for a right wrist disorder.  

The evidence received since the February 1991 rating 
decision, specifically the May 2005 VA examination, contains 
credible medical evidence providing a medical opinion 
regarding the etiology of the Veteran's right wrist disorder 
claim.  Therefore, the additional evidence received is new 
and material, as it relates to an unestablished fact 
necessary to substantiate his service connection claim.  
Accordingly, the Board finds that the claim for service 
connection shall be reopened. 

Service Connection

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Right Wrist Claim

The Veteran essentially contends that he has arthritis of the 
right wrist due to service, including as secondary to his 
service-connected right thumb disability.

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for wrist pain or 
injury, though a December 1960 medical record noted that the 
Veteran fell and hit his thumb.  His July 1962 separation 
examination found the Veteran's upper extremities to be 
normal.

A VA examination was provided in December 1963.  The examiner 
found no evidence of orthopedic involvement of the upper 
extremity.  There was perhaps some slight prominence of the 
proximal end of the 1st metacarpal bone of the right hand, 
but no weakness or other evidence of orthopedic disease.  The 
examiner found the Veteran to have a history of a contusion 
injury of the right thumb, with no evidence of orthopedic 
disease.  

The examiner questioned whether the Veteran might have had a 
previous fracture.  Another VA examination was provided in 
November 1990.  The examiner found the right wrist to show an 
unusual degree of limitation and found him to have 
degenerative joint disease of the right wrist.  A November 
1990 VA x-ray found moderate osteoarthritis of the wrist, 
slight deformity of navicula.  

VA outpatient treatment records also generally indicated 
treatment for right wrist pain.  For example, a November 1991 
VA medical record noted that the Veteran had increased pain 
of the right wrist due to trauma to hands in the 1960s.  

Another VA examination was provided in May 1998.  The 
examiner noted that the April 1992 x-ray of the right wrist 
was suggestive of an old fracture of the navicular.  The 
examiner found the Veteran to have degenerative joint disease 
of multiple joints.  A May 1998 VA x-ray further noted that 
there were no acute fractures, dislocations, or foreign 
bodies, though there was an old deformity of the navicular 
and lunate, as well as a widening of the intercarpal distance 
between the lunate and navicular suggesting an intercarpal 
ligamentous injury.  There was also some degenerative 
narrowing of the articulation between the navicular and 
radius.  The examiner found degenerative changes of the right 
lateral carpals.  

Private medical records include a February 2005 private 
medical record, by Dr. D.N.L., which reported that the 
Veteran had limited right wrist motion and pain along the 
dorsum and radial aspect of his wrist.  The Veteran reported 
that it started from an accident that happened in the 
military, when he fell into a locker and put his hand out to 
catch himself.  X-rays found the Veteran to have panscaphoid 
arthrosis of a severe nature.  The Veteran essentially had no 
joint between the distal radius and the scaphoid and the 
other scaphoids articulation were also gone.  The examiner 
found that it was possible that the Veteran's disorder was 
posttraumatic in nature, as he described.  

A final VA examination was provided in May 2005 and included 
a review of the claims file.  The Veteran and the military 
records indicated that the Veteran injured his right thumb in 
service.  The examiner found the Veteran to have residual 
injury of the right thumb with arthritis and residual chronic 
objective pain with subjective reports of decreased 
dexterity.  The examiner also diagnosed him with degenerative 
joint disease of the right wrist, with residual decreased 
range of motion to the point of the wrist being incompletely 
frozen.  The examiner noted that this was prominent in the 
lateral or ulnar aspect as the Veteran had incomplete 
ankylosis of the wrist, in a favorable position.

The May 2005 VA examiner found the Veteran's right wrist 
arthritis, frozen, was not caused by nor a result of the 
residual injury in service or in December 1960, which was 
related to his service-connected arthritis of the right 
thumb; his right wrist arthritis was not caused by his 
service-connected right thumb arthritis.  

The May 2005 VA examiner noted that the Veteran's December 
1963 VA examination showed the Veteran's right thumb to show 
no bone or joint pathology.  His current x-rays of the right 
hand showed no significant degenerative disease, but he had 
advanced disease of the right wrist, most evident laterally.  
The examiner found that it was most likely that the Veteran's 
degenerative joint disease of the right wrist was a result of 
aging or some other post-military injury, as he did have a 
deformity of the right wrist.  That deformity; however, 
developed on the lateral aspect of the wrist, rather than 
site of the radial aspect of the wrist, which would be 
expected if the wrist had a significant impact from the thumb 
being jammed against a wall.  Therefore, it was not 
reasonable to expect that the current wrist findings are 
related to his service-connected right thumb arthritis.  The 
examiner reported that Dr. D.L.'s notes were reviewed, but 
that Dr. D.L.'s opinion had been based on the Veteran's 
verbal history and a current examination, but did not appear 
to have the x-ray result of orthopedic evaluation from 1963 
or the actual diagnosis of a right thumb contusion from 1960.  

The May 2005 VA examiner further reported that the Veteran 
had extensive arthritis that had been labeled as degenerative 
osteoarthritis; he was followed by the VA rheumatology 
clinic, with arthritis involvement of the neck, shoulders, 
hips, knees, right ankle, and right wrist.  The Veteran did 
have a significant motor vehicle accident in 1993, which 
resulted in severe injuries to his right hip and right ankle.  
It could have been that injury that developed his right wrist 
problems.

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the Veteran's current 
lumbar spine disorder.  The Board must thus determine how 
much weight to afford the opposing opinions.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh 
one medical professional's opinion over another, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior evidence.  Id. at 470-71.  ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Board notes that the February 2005 private medical 
record, by Dr. D.N.L., found that it was possible that the 
Veteran's disorder was posttraumatic in nature, as he 
described.  However, the Board further notes that the May 
2005 VA examiner found right wrist arthritis was not caused 
by his service-connected right thumb arthritis and that his 
current disorder was not consistent with his in-service 
injury.  

The Board finds the May 2005 VA examination to be more 
probative as to the etiology of the Veteran's right wrist 
disorder.  The May 2005 VA examination provided a more 
complete review of the Veteran's past medical evidence, 
including the Veteran's post service VA examination in 
December 1963 and his service treatment records.  
Furthermore, the May 2005 VA examiner provided a more 
reasoned analysis and explanation as to how he reached the 
determination that the Veteran's right wrist disorder was not 
due to either his service-connected right thumb arthritis or 
indicative of the Veteran's in-service injuries.  

In contrast, the opinion of Dr. D.N.L. did not provide an 
explanation as to how he reached that opinion.  Furthermore, 
he merely provided a speculative opinion, indicating that his 
right wrist disorder could have occurred as described by the 
Veteran.  While a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current right wrist 
disorder to his service or his service-connected right thumb 
disability.  

The only other evidence provided as to the Veteran's claim is 
his belief that his wrist disorder, including degenerative 
arthritis, developed due to his in-service injury.  Although 
he can provide testimony as to his own experiences and 
observations, the factual question of whether his disorder 
can be attributed to his in-service experiences and injuries 
is a medical question, requiring a medical expert. 
The Veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  He does not have the requisite special medical 
knowledge necessary for such opinion evidence.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  The Veteran has not submitted such evidence in 
support of his claim.  

The record thus does not indicate that the Veteran's right 
wrist disorder is due either to his in-service injuries, for 
direct service connection, or due to his service-connected 
right thumb disability, for service connection on a secondary 
basis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for a right wrist disorder is denied. 

Left Hip Claim

The Veteran also essentially contends that he has developed 
degenerative arthritis of the left hip due to his service.  

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for a left hip 
disorder.  His July 1962 separation examination found the 
Veteran's lower extremities to be normal.

The record does not indicate that the Veteran has been 
diagnosed with a specific left hip disorder.  The November 
1990 VA examination found the Veteran to have a normal 
posture and able to bend forward well; the examiner found 
internal derangement of the left knee, with no physical 
findings of instability at that time.

A September 1998 private medical record, from the Louisiana 
State University Medical Center Hospital, noted a past 
medical history of right hip prosthesis with both hip 
surgeries, times two.  In a January 1999 VA examination, the 
Veteran reported surgery to his right hip, with a right hip 
prosthesis and total hip replacement.  

A VA routine medical check, in December 2003, reported that 
the Veteran had multiple injuries following a motor vehicle 
accident, including a crushed pelvis, right hip fracture, 
right ankle fracture, and injury to the ribs and chest bone; 
he also had degenerative joint disease of multiple joints.  A 
musculoskeletal examination showed right hip movement was 
full in flexion, but that the joints did not show any acute 
inflammation and that the rest of the joints did not show any 
acute inflammation.  The VA examiner found the Veteran to 
have degenerative joint disease, status post motor vehicle 
accident in the past, and injury to the pelvis, right hip, 
right ankle, chest, and also status post surgery to the right 
knee and right side hip replacement.

Although the record indicates that the Veteran has 
degenerative joint disease of multiple joints, the record 
does not indicate that he has been diagnosed with a specific 
disorder of the left hip.  Numerous diagnoses of and 
treatment for the Veteran's right hip are of record, but no 
such medical evidence indicates a diagnosed left hip 
disorder.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   As the Veteran does not have a diagnosed current 
left hip disorder, his claim is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58.  The Veteran's claim for service connection 
for a left hip disorder is denied. 

Earlier Effective Date

The Veteran essentially contends, as indicated in a January 
2005 statement, that he filed an informal claim for TDIU in 
1991, and that an earlier effective date should be granted 
back to 1991 as the date of the original claim of entitlement 
to TDIU,.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155. 

The record indicates that the Veteran submitted a letter from 
his private doctor, Dr. M.J.R., which was received on July 1, 
1991, indicating that the Veteran had osteoarthritis and that 
in Dr. M.J.R.'s opinion, the degree of osteoarthritis that 
the Veteran had in his knees and hands should cause him to be 
considered totally disabled from engaging in any gainful 
employment.  The Veteran subsequently, specifically requested 
total disability in a letter received on August 5, 1992.  The 
RO also received correspondence from the Veteran, via his 
Congressman, in February 1993 requesting a 100 percent 
rating.  VA must liberally construe all documents filed by a 
claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
The letter from Dr. M.J.R. could be construed as an informal 
claim for TDIU.  Furthermore, a plain reading evidences a 
clear intent to apply for total disability on August 5, 1992 
and in the letter received in February 1993, but that his 
claim was not adjudicated until a May 1999 rating decision, 
which granted TDIU effective July 6, 1998.  

Accordingly, the Board finds that the Veteran applied for 
TDIU prior to his December 1998 claim.  However, the 
effective date is not solely based on the date of the claim, 
but is also dependent on the date entitlement arose.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Although an effective 
date for TDIU could be established from the date that the 
Veteran filed his claim, the record does not support granting 
TDIU earlier than July 6, 1998, which is the date that 
entitlement arose.

The May 1999 rating decision granted service connection for 
limitation of motion of the lumbar spine, with a 40 percent 
evaluation, effective July 6, 1998, the date that claim was 
received by the RO.  The July 6, 1998 effective date for the 
grant of TDIU was based on July 6, 1998 being the effective 
date for the grant of service connection for a back 
disability.   

At the time that the Veteran originally applied for TDIU, the 
only evidence of record supporting his contention was a 
private medical record, from Dr. M.J.R., dated in June 1991.  
That letter certified that the Veteran had been treated for 
osteoarthritis of the hands and knees, and that the examiner 
believed he should be considered totally disabled from 
engaging in any gainful employment.  However, the Veteran was 
not service-connected for his hands at that time.  

Additionally, the relevant law provides that a TDIU rating 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

At the time of the 1991 claim, the Veteran was only service-
connected for residuals of injury to the left knee, 
osteoarthritis, with a 10 percent evaluation.  His non-
service-connected disorders included degenerative joint 
disease of the right wrist, right shoulder and hands; as well 
as, injury of the back and right thumb.  

A June 1998 rating decision increased the Veteran's left knee 
disability rating to 30 percent from February 12, 1998.  It 
also granted service connection for a right knee disability, 
with a 10 percent evaluation, effective April 11, 1991; a 
temporary total evaluation for surgery, from September 10, 
1993 to November 1, 1993; and a 10 percent rating following 
that time.  Service connection was also granted for a right 
thumb disability, with an evaluation of 10 percent from 
January 2, 1990.  The Veteran's maximum combined service-
connected disability combined rating was only 50 percent, 
excluding the temporary total 100 percent rating that the 
Veteran was granted from September 10, 1993 until November 1, 
1993, following his surgery.

The Veteran did not meet the necessary percentage requirement 
for TDIU based on his service-connected disabilities until 
the May 1999 rating decision.  Prior to the grant of service 
connection for a back disability, the Veteran did not have a 
single service-connected disability ratable at 60 percent or 
more, a disability ratable at 40 percent or more, or 
sufficient additional service-connected disabilities that 
combined for a rating of 70 percent or more.  

The May 1999 rating decision granted service connection for 
left knee removal of semilunar cartilage, with a 10 percent 
rating, from April 12, 1999.  Service connection was also 
granted for a back disability, with a 40 percent rating, from 
July 6, 1998.  Thus, the Veteran did not meet minimum 
percentage requirement for TDIU until the May 1999 rating 
decision granted a 40 percent evaluation from July 6, 1999 
for a back disability.  An earlier effective date for TDIU is 
not warranted for prior to July 6, 1999, since that date was 
the earliest date that the Veteran qualified for TDIU based 
on his service-connected disabilities.

Entitlement to the benefit on an extraschedular basis may be 
considered by the Director of the Compensation and Pension 
Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, though percentage requirements are 
not met, with consideration given to the Veteran's background 
including his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.  The record, such as the Veteran's unemployability 
application in December 1998, indicates that the Veteran did 
not retire until April 1992.  Although the record does 
reflect the presence of significant service-connected 
disabilities and non-service-connected disabilities, there is 
no persuasive evidence that the Veteran was occupationally 
impaired because of his pre-May 1999 rating decision service-
connected left knee disability, right thumb disability, and 
right knee disability, beyond the level contemplated in the 
assigned disability ratings, such that extraschedular 
consideration would be warranted.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  The Board has considered the June 1991 letter 
from Dr. M.J.R., which opined that the Veteran's disabilities 
of his hands and knees should be considered totally disabling 
from engaging in any gainful employment.  Overall, however, 
the record does not show that the Veteran's service-connected 
disabilities alone, from June 1991 until his grant of TDIU in 
1998, caused marked interference with employment or frequent 
hospitalizations.    The Board parenthetically notes that 
while the Veteran was hospitalized for his left knee 
disability in September 1993, the record indicates that he 
had been granted a temporary total disability rating at that 
time.  

The Board concludes that the assignment of July 6, 1998 as 
the effective date for the grant of TDIU is appropriate.  
Although the record indicates that the Veteran did raise an 
informal claim for TDIU in July 1991 and specifically applied 
for TDIU in August 1992, he did not qualify for TDIU until 
July 6, 1998, following the grant of service connection for 
his back disability in a May 1999 rating decision.  There is 
simply no evidence on file that indicates that the Veteran 
qualified for TDIU based on his service-connected 
disabilities prior to July 6, 1998.  As such, the Veteran's 
claims for an effective date prior to July 6, 1998 for TDIU 
is not established.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to service 
connection for a right wrist disorder is granted.  The appeal 
is granted to this extent only.  

Service connection for a right wrist disorder, including 
arthritis of the right wrist, and including as secondary to 
his service-connected right thumb disability, is denied.

Service connection for a left hip disorder is denied.

An effective date prior to July 6, 1998 for the grant of TDIU 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


